DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 1-3 are no longer rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAMUELSSON (US 4309895).
As to claim 1, SAMUELSSON teaches a mobile anchor apparatus to assist with the repair of the body of an automobile or other vehicle (Col. 2, Lines 5-10 teach the invention is a straightening means that has a transportable alignment bar.  Figure 2 shows the arrangement as anchored during use.) comprising: a vertical support beam (Figure 1, Item 27), said vertical support beam having a plurality of mounting apertures positioned along two sides of said vertical support beam (Figure 1, Item 43 is a row of holes that pass through the beam (27) and thus are interpreted as being positioned on two sides.), at least one channel running the length of the vertical support beam thereby providing an open area within the vertical support beam within which at least one handle having an anchor means is secured (Figure 2 shows a cylinder (52) and a chain fastener (53) that are disposed in a channel that runs the length of the beam (27).  Figure 1 shows another view of the channel.  Both the cylinder (52) and chain fastener (53) are secured in the channel via pins (54) within the groove and can serve as handles for the anchor means, such as a chain or bar.); a base structure (Figure 1 teaches a base alignment bar (1).); said base structure comprising a mounting portion disposed to receive said vertical support beam (Figure 3 teaches a mounting portion (wall elements (19, 20)) that the vertical beam (27) is mounted to via mounting portions (32) and a pin (33).) and a base plate (Figures 2-3 teach the base plate (2).), wherein said base plate is a planar structure which extends orthogonally from said mounting portion in a direction opposite the location of said body of an automobile or other vehicle (Figures 1-3 teach the base plate (2) has a section that extends orthogonally away from the mounting portion (where the vertical beam (27) is mounted) in that it is perpendicular to the wall elements (19, 20) and vertical beam (27).  Figure 2 teaches by illustration that the vehicle (not shown) is toward the bottom of the page (or left of the figure if rotated) due to the chain (51) extending in that direction.  Thus, the base plate (2) has a section that extends upward in Figure 2, and would be away from the vehicle being worked on.) and includes at least two raised sections which are oriented parallel to the direction of said orthogonal extension. (Figure 1 teaches raised sections (3, 4, 5, and 6) that extend parallel to the direction of extension of the base plate (2).)

As to claim 3, SAMUELSSON teaches the mobile anchor apparatus of claim 1 wherein said vertical support beam is comprised of more than one piece. (Figure 1 teaches the vertical support beam (27) has an extension piece (34) such that the beam is made of more than one piece.)

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FIELD (US 4574614).
As to claim 11, FIELD teaches a mobile anchor apparatus to assist with the repair of the body of an automobile or other vehicle (Figure 2 teaches an apparatus that has mobile components (it can lift and the vertical beams can move around the exterior) for repairing a vehicle.) comprising: a vertical support beam (Figure 2, Item 42, tower assemblies), said vertical support beam having a plurality of mounting (Figure 12 teaches a detail of the vertical support beam (42 (or 44)) where there are mounting apertures (aligned holes, 56) in the beam.  Figure 15 shows there are holes on two sides.), at least one channel running the length of the vertical support beam thereby providing an open area within the vertical support beam within which at least one handle having an anchor means is secured (Figure 12 teaches a handle (pulley bracket (112)) that is secured via a pin (118) to the beam (44) and has an anchor means (48) associated with it..  Figure 15 shows that the pulley bracket (112) is inside a channel on the interior of the beam.  Due to multiple attachments shows in Figure 12 along the length of the beam, it is interpreted that this channel runs the length of the beam.); a base structure (Figure 12 shows a base structure (lower track (20)).); said base structure comprising a mounting portion (Figures 12 and 15 show the lower track (20) has an area (between flanges 26 and 28) for mounting the vertical beam assembly (44).)  and a base plate including tire rails (Figure 12 teaches that the base also has a plate (top flange (26)) that is attached to a tire rail (182).); said vertical support beam being mounted within said mounting portion (Figures 12 and 15 show the vertical beam (44) is mounted in the mounting portion (between flanges 26 and 28) via a pin (88).); and, a foot rail affixed to said base plate (Figures 7 and 10 show a foot rail (252) attached to the base plate (26) via bolts (270) that extend through the top of the plate.); said foot rail extending orthogonally from said base plate (Figure 7 shows the foot rail (252) extends orthogonally (into the page) from the base plate (26).  The base plate runs left to right in the figure, while the foot rail (252) extends into the page which is a perpendicular direction.  Alternatively, the foot rail also has a height that extends vertically, while the base plate runs horizontally.) and having a mounting groove which extends along at least half the length of said foot rail (Figure 10 teaches the details of the foot rail (252), where a mounting groove (between horizontal (274) and vertical (276) flanges of the angle irons (256) where the upper (278) and lower (280) base plate of the jack are mounted.) extends at least half the length of the rail.); and, at least one jack block removably mounted in said mounting groove (Figure 10 shows the jack block (clamp element (290)) that is removable mounted in the groove via bolts (282) and base plates (278, 280).  The clamp element is interpreted as a jack block in that is a block shaped member that engages and supports the bottom of the vehicle, and is capable of vertical movement via the threaded shaft (288).) ; said jack block having a first end and a second end (Figure 10 teaches the jack block (290) has two ends.); said second end terminating in a surface having a length which exceeds the width of said surface (Figure 10 teaches the top of the jack block (interpreted as the second end) has a length greater than the width, in that it is a rectangular shape.), wherein the length of said surface runs parallel to said foot rail and said surface is disposed to receive at least a portion of the weight of said automobile or other vehicle. (One interpretation of FIELD is that the length of the jack block (290) is parallel to a portion of the foot rail (252), in that it is parallel to the end iron (258).  Another is that the block (290) is on a threaded rod, so it can be positioned in any orientation in relation to the foot rail.  Col. 9, Lines 15-22 teach that the jaws (294, 296) of the clamp (290) engage the vehicle body and hold it down, which is interpreted as supporting at least a portion of the weight.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SAMUELSSON (US 4309895), as applied in claim 1, in view of BRABANT (US 3808866).
As to claim 2, SAMUELSSON teaches the mobile anchor apparatus of claim 1.
SAMUELSSON does not teach a second handle affixed to said vertical support beam which assists in transporting and positioning the apparatus.
However, BRABANT teaches a second handle (Figure 1, Item 74) affixed to said vertical support beam (figure 1 shows the handle is on a vertical beam (26).) which (The handle is positioned such that it is capable of assisting in transporting the apparatus.  Col. 3, Lines 22-23 teach the handle is used to move the apparatus about.)
One of ordinary skill would have been motivated to combine the handle of BRABANT to the apparatus of SAMUELSSON in order to make it easy to move the apparatus about. (BRABANT Col. 3, Lines 22-23) This combination makes it easier for the user to move the vertical portion of SAMUELSSON.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the handle of BRABANT to the apparatus of SAMUELSSON because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 3584836 teaches a vertical beam attached to a base plate that extends in a direction away from the vehicle and has raised portions. (See Figure 1)
US 4592225 teaches a vehicle dent repair apparatus with vertical beams, tire rails, jack blocks, and a foot rail that supports the jack blocks.  (See Figure 1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 February 2022